IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 63,416-01


TORIANO LAVELLE REED, Relator

v.


 JUDGE, TARRANT COUNTY CRIMINAL DISTRICT COURT NO. 2,            

Respondent





ON APPLICATION FOR A WRIT OF MANDAMUS 
FROM TARRANT COUNTY            



 Per curiam.


O R D E R


 
	Relator has filed a motion for leave to file a writ of mandamus.  He contends that he filed an
application for a writ of habeas corpus in the Criminal District Court No. 2 of Tarrant County, that
more than 35 days have elapsed, and that the application has not yet been forwarded to this Court. 
Relator alleges that the district court entered an order designating issues on April 1, 2005.
	 In these circumstances, additional facts are needed.  The respondent, the judge of the
Criminal District Court No. 2 of Tarrant County, is ordered to file a response with this Court by
having the District Clerk submit the record on such habeas corpus application or by setting out the
reasons that no findings have been made since the order designating issues was entered.  This
application for leave to file a writ of mandamus will be held in abeyance until Respondent has
submitted the appropriate response.  Such response shall be submitted within 30 days of the date of
this order.
 IT IS SO ORDERED THIS THE 7th DAY OF DECEMBER, 2005.
DO NOT PUBLISH